           Case 19-41122-elm7 Doc 14 Filed 05/28/19                               Entered 05/28/19 12:15:42                     Page 1 of 20


  Fill in this information to identify your case:
  Debtor 1             Kelvin                M.                     Edwards, Sr.
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          19-41122-ELM                                                                                     Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $3,433.63           $3,433.63                $0.00
Comptroller of Public Accounts
Priority Creditor's Name                                   Last 4 digits of account number
                                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Austin                          TX      78774-0100             Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                           Entered 05/28/19 12:15:42                    Page 2 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                   Case number (if known)       19-41122-ELM

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority           Nonpriority
previous page.                                                                                                   amount             amount


   2.2                                                                                          $30,725.00           $30,725.00            $0.00
Internal Revenue Service
Priority Creditor's Name                              Last 4 digits of account number
PO Box 21126                                          When was the debt incurred?        2015-2017
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Philadelphia               PA      19114                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes

   2.3                                                                                                 $0.00                $0.00          $0.00
Roxanne Jones
Priority Creditor's Name                              Last 4 digits of account number
3412 Swan Circle                                      When was the debt incurred?
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Arlington                  TX      76015                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes

   2.4                                                                                                 $0.00                $0.00          $0.00
Tracy Flemister
Priority Creditor's Name                              Last 4 digits of account number
7310 Mavsland Lane                                    When was the debt incurred?
Number       Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Arlington                  TX      76001                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                            page 2
           Case 19-41122-elm7 Doc 14 Filed 05/28/19                                Entered 05/28/19 12:15:42                       Page 3 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                           Case number (if known)      19-41122-ELM

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $10,000.00
Attorney General of Texas                                   Last 4 digits of account number         8     6    1     6
Nonpriority Creditor's Name
                                                            When was the debt incurred?
PO Box 12548
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Austin                          TX      78711-2548
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Taxes
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $481.00
Barclays Bank Delaware                                      Last 4 digits of account number         1 3        2     7
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2016
PO Box 8803
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wilmington                      DE      19899
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Miscellaneous charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 4 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                 $5,329.00
Capital One                                              Last 4 digits of account number      1 1        6    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/2011
PO Box 30281
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                                 $5,737.00
Capital One                                              Last 4 digits of account number      8 4        3    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2012
15000 Capital One Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richmond                      VA      23238
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                 $2,884.00
Capital One                                              Last 4 digits of account number      8 5        4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2014
15000 Capital One Dr
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Richmond                      VA      23238
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 5 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                  $158.00
Care Now                                                 Last 4 digits of account number       4    5    6    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 743571
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30374-3571
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Services
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                 $5,983.00
City Credit Union                                        Last 4 digits of account number      0 1        2    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
7474 Ferguson Rd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75228
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                  $593.22
City of Dallas                                           Last 4 digits of account number       7    6    0    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
City Hall, 2D South
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75277
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Services
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 6 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                                  $121.91
City of Dallas                                           Last 4 digits of account number       5    7    6    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
City Hall, 2D South
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75277
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Services
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                 $8,255.00
Compass Bank                                             Last 4 digits of account number      5 5        6    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
2009 Beltline Parkway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Decatur                       AL      35603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                 $4,813.00
Compass Bank                                             Last 4 digits of account number      4 7        9    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
2009 Beltline Parkway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Decatur                       AL      35603
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 7 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                                  $247.00
Credit One Bank                                          Last 4 digits of account number      5 8        9    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2018
PO Box 98875
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Las Vegas                     NV      89193
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                 Unknown
Dallas County                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Linebarger Goggan et al
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2777 N. Stemmons Freeway, Suite 1000                         Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75207
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                 $1,413.00
Dallas Federal Credit Union                              Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2014
1301 Young St # 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 8 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                 $6,606.00
Discover Student Loans                                   Last 4 digits of account number      0 1        3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2016
PO Box 30948
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                  $592.00
Genesis Retail                                           Last 4 digits of account number      7 6        4    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2018
PO Box 4499
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Beaverton                     OR      97076
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                 $7,390.00
Haverty's                                                Last 4 digits of account number      0 7        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2018
PO Box 965036
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
         Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 9 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                 $15,000.00
Internal Revenue Service                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2013
PO Box 21126
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Philadelphia                  PA      19114
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Income Tax
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                 $41,017.49
Internal Revenue Service                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2012-2013
PO Box 21126
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Philadelphia                  PA      19114
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           1120 taxes
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                  $2,185.00
Levitz                                                   Last 4 digits of account number      0 7        1    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2017
PO Box 965005
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
        Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 10 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.21                                                                                                                                  $2,232.00
Matress Firm                                             Last 4 digits of account number      9 6        7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2018
950 Forrer Blvd
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Kettering                     OH      45420
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                 $41,496.00
McKenzie Capital, LLC                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
7925 NW 12 Street, Suite 407
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Doral                         FL      33126
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                 $10,322.00
Neighborhood Credit Union                                Last 4 digits of account number      0 1        0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2014
PO Box 224444
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75222
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Signature Loan
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
        Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 11 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.24                                                                                                                                 $2,187.00
Nordstrom                                                Last 4 digits of account number      9 4        7    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2012
13531 E Caley Ave
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Englewood                     CO      80111
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                   $97.67
NTTA                                                     Last 4 digits of account number       1    5    3    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                 Unknown
Quick Bridge Funding                                     Last 4 digits of account number      4 6        4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2014
410 Exchange Ste 150
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irvine                        CA      92602
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Deficiency balance on foreclosure
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
        Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 12 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.27                                                                                                                                      $0.00
Stasio & Stasio, P.C.                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/27/2018
303 Main Street, Suite 302
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76105
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney Fees
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                 $14,126.66
TBF Financial, LLC                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
c/o Harrell Pailet & Associates, PC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5454 La Sierra Drive, Suite 100                              Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75231
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                  $2,078.00
Texas Trust Credit Union                                 Last 4 digits of account number      0 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/2016
PO Box 532029
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Grand Prairie                 TX      75053
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
        Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 13 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.30                                                                                                                                  $1,085.00
Toys R Us                                                Last 4 digits of account number      9 8        1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2017
PO Box 965005
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                  Unknown
Vehicle Acceptance Corp.                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
901 Main Street, Suite 3450
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Personal Guarantor
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                 $64,745.24
Veros Credit, LLC                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2333 N. Broadway, Suite 400
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Santa Ana                     CA      92706
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13
        Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 14 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)       19-41122-ELM

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.33                                                                                                                                 $114,502.25
WCL Holdings I, LLC                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
410 Exchange, Suite 150
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irvine                        CA      92602
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Judgment
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                                   $1,737.00
Wells Fargo                                              Last 4 digits of account number      0 5        9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2015
PO Box 14517
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50306
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Miscellaneous charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                         page 14
       Case 19-41122-elm7 Doc 14 Filed 05/28/19                              Entered 05/28/19 12:15:42                    Page 15 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                      Case number (if known)     19-41122-ELM

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Care Now                                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Transworld Systems Inc.                                 Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
500 Virginia Drive, Suite 514                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       4    T    S     I
Ft. Washington                  PA      19034
City                            State   ZIP Code


City Credit Union                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Blalack & Williams                                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
4851 LBJ Freeway, Suite 750                                                                     Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Dallas                          TX      75244
City                            State   ZIP Code


Compass Bank                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o LTD Financial                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
3200 Wilcrest, Suite 600                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       7    1    7    3
Houston                         TX      77042-6000
City                            State   ZIP Code


Compass Bank                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Radius Global Solutions LLC                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
PO Box 390846                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       7    9    9    2
Minneapolis                     MN      55439
City                            State   ZIP Code


Compass Bank                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o LTD Financial                                           Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street
3200 Wilcrest, Suite 600                                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       4    3    0    7
Houston                         TX      77042-6000
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 15
       Case 19-41122-elm7 Doc 14 Filed 05/28/19                     Entered 05/28/19 12:15:42                   Page 16 of 20


Debtor 1     Kelvin M. Edwards, Sr.                                               Case number (if known)    19-41122-ELM

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Haverty's                                          On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Midland Credit Management                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
2365 Northside Drive, Suite 300                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number       9    4    2    9
San Diego                 CA      92108
City                      State   ZIP Code


Jenkins Law Firm                                   On which entry in Part 1 or Part 2 did you list the original creditor?
Name
2221 Justin Road #119-480                          Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Flower Mound              TX      75028
City                      State   ZIP Code


Levitz                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Encore                                         Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
PO Box 3330                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Olathe                    KS      66063
City                      State   ZIP Code


Matress Firm                                       On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Midland Credit Management                      Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
2365 Northside Drive, Suite 300                                                        Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number       9    4    2    7
San Diego                 CA      92108
City                      State   ZIP Code


McKenzie Capital, LLC                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Rodolfo Miro                                   Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
3390 Mary Street, Suite 305                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Coconut Grove             FL      33133
City                      State   ZIP Code


NTTA                                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o PMT Solutions                                  Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
2330 130th Avenue NE, Suite C 101                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Bellevue                  WA      98005
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                          page 16
       Case 19-41122-elm7 Doc 14 Filed 05/28/19                     Entered 05/28/19 12:15:42                   Page 17 of 20


Debtor 1     Kelvin M. Edwards, Sr.                                               Case number (if known)    19-41122-ELM

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Veros Credit, LLC                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Devlin, Naylor & Turbyfill, PLLC               Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
5120 Woodway Drive, Suite 9000                                                         Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Houston                   TX      77056
City                      State   ZIP Code


WCL Holdings I, LLC                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
c/o Evans Kosut Davidson, PLLC                     Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
16000 Stuebner Airline Road, Suite 200                                                 Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Spring                    TX      77379
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                          page 17
     Case 19-41122-elm7 Doc 14 Filed 05/28/19                               Entered 05/28/19 12:15:42                     Page 18 of 20


Debtor 1       Kelvin M. Edwards, Sr.                                                   Case number (if known)        19-41122-ELM

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.             $34,158.63

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $34,158.63




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.              $6,606.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $366,808.44


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $373,414.44




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18
       Case 19-41122-elm7 Doc 14 Filed 05/28/19                      Entered 05/28/19 12:15:42             Page 19 of 20


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                            FORT WORTH DIVISION
  IN RE:   Kelvin M. Edwards, Sr.                                                   CASE NO        19-41122-ELM

                                                                                   CHAPTER         7
                                                    AMENDED 5/28/2019
                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 5/28/2019                                           Signature    /s/ Kelvin M. Edwards, Sr.
                                                                     Kelvin M. Edwards, Sr.



Date                                                     Signature
Case 19-41122-elm7 Doc 14 Filed 05/28/19   Entered 05/28/19 12:15:42   Page 20 of 20



                          Dallas County
                          c/o Linebarger Goggan et al
                          2777 N. Stemmons Freeway, Suite 1000
                          Dallas, TX 75207


                          Direct Auctions Inc.
                          1716 Brookarbor Court
                          Arlington, TX 76018



                          Internal Revenue Service
                          P.O. Box 7346
                          Philadelphia, PA 19101



                          Jenkins Law Firm
                          2221 Justin Road #119-480
                          Flower Mound, TX 75028



                          Office of the US Trustee
                          1100 Commerce Street, Rm 976
                          Dallas, TX 75242



                          Office US Attorney
                          801 Cherry St, Ste 1700
                          Burnett Plaza Unit 4
                          Ft Worth TX 76102-6882
